Citation Nr: 0413736	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  01-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for disability 
manifested by upper back pain.

3.  Entitlement to assignment of a higher rating for service-
connected status post laminectomy L4-5 and L5-S1, rated as 20 
percent disabling from December 2000 to April 24, 2003.

4.  Entitlement to an increased rating for service-connected 
orthopedic manifestations associated with status post 
laminectomy L4-5 and L5-S1, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for service-connected 
L5-S1 radiculopathy, left lower extremity, associated with 
status post laminectomy L4-5, L5-S1, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for service-connected 
L5-S1 radiculopathy, right lower extremity, associated with 
status post laminectomy L4-5, L5-S1, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to 
November 2000.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2001, a statement 
of the case was issued in June 2001, and a substantive appeal 
was received in July 2001.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The April 2001 rating decision, in part, granted service 
connection with a 20 percent rating for disability which the 
RO described for rating purposes as status post laminectomy 
L4-5, L5-S1.  Subsequently, an August 2003 rating decision 
discontinued the 20 percent rating for status post 
laminectomy L4-5, L5-S1 and in its place assigned three 
separate 10 percent evaluations, effective April 24, 2003, 
for disabilities described as:  orthopedic manifestations 
associated with status post laminectomy L4-5, L5-S1; L4-L5 
radiculopathy, right lower extremity, associated with status 
post laminectomy L4-5, L5-S1; and L4-L5 radiculopathy, left 
lower extremity, associated with status post laminectomy L4-
5, L5-S1.  As a consequence, the Board must consider whether 
a rating in excess of 20 percent was warranted for the single 
disability as described prior to April 24, 2003, and whether 
ratings in excess of 10 percent are warranted for each of the 
three separate disabilities which the RO has established from 
that date on.  Accordingly, the Board has listed the issues 
as set forth on the first page of this decision. 

The veteran originally requested a Board Hearing via Video 
Conference, however, he rescheduled the first assigned day 
and time and failed to report for the second scheduled 
appointment.

The headache disability issue is addressed on the merits in 
the following decision.  However, the remaining issues on 
appeal are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Chronic headache disability was manifested during the 
veteran's period of active duty service.    


CONCLUSION OF LAW

Headache disability was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

At the April 2003 VA examination, the veteran complained of 
current headaches due to stress.  The examiner noted that the 
pain goes away with Goody Powders.  The examiner found that 
there is nothing to indicate vascular headaches and concluded 
that these headaches are caused by muscle contraction.  The 
veteran reported in the December 2000 examination that he had 
occasional headaches for the past seven months.  There was no 
evidence that these headaches were caused by anything other 
than muscle pain.    

During service the veteran reported headaches on a couple of 
occasions.  In June 1995, the veteran was treated for 
headaches and in June 2000 the veteran complained of 
headaches with neck pain.  The veteran recorded in his July 
2000 Report of History that he had frequent headaches but 
that he had not had a head injury.  The veteran was given a 
radiological examination in June 2000 because of headaches 
and neck pain.  The examination determined that the cervical 
spine was normal with disc spaces normal and no evidence of 
inflammatory, neoplastic, or significant arthritic change.  A 
June 2000 CT scan of the head was also reported to be normal. 

It is clear from the record that the veteran does suffer from 
a headache disability.  In this regard, the April 2003 VA 
examiner diagnosed muscle contraction headaches.  The record 
also includes persuasive evidence that the veteran 
experienced headaches just before leaving service in June 
2000 and that he has continued to experience headaches after 
service as referenced in the December 2000 and April 2003 
examination reports.  At the December 2000 examination the 
veteran had complained of headaches for the past seven 
months, suggesting ongoing headaches ever since his previous 
evaluation in-service in June 2000.  Looking at the evidence 
documenting headache complaints beginning during service and 
continuing after service, the Board believes that service 
connection for headache disability is warranted.  It appears 
that he began suffering from headaches during service, 
although the frequency is not clear.  There is a current 
diagnosis of headache disability, and the evidence overall 
supports a finding of a continuity of headache symptoms from 
service to the present time.    

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, with regard to the headache disability 
issue, there is no need to address the details of VCAA notice 
and assistance since there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.   


ORDER

Service connection for headaches is warranted.  The appeal is 
granted to this extent.    


REMAND

With regard to the increased rating issues on appeal, 
pertinent regulations underwent significant changes on two 
occasions during the course of the appeal.  VA amended 38 
C.F.R. §4.71a by revising Diagnostic Code 5293 which sets out 
the criteria for evaluating intervertebral disc syndrome.  
These became effective September 23, 2002.  67 Fed. Reg. 
54345-54349 (August 22, 2002).  Subsequently, the diagnostic 
criteria for rating disabiities of the spine were revised, 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 
(August 27, 2003).  VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000. 

In view of the nature of the regulatory changes referenced 
above, the Board is of the opinion that additional VA 
examination is necessary to enable the new criteria to be 
properly applied.  

It is also not clear that the veteran has been properly 
advised under the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The Court has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate her 
claims, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should schedule the veteran 
for an appropriate spine examination to 
ascertain the nature of the claimed upper 
back pain and the current severity of the 
service-connected low back disabilities.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
tests should be accomplished.  All 
clinical and special test findings should 
be clearly reported to allow for 
application of both the old and the new 
rating criteria for disabilities of the 
spine. 

a)  With regard to the complaints of 
upper back pain, the examiner should 
clearly report whether the veteran 
suffers from a diagnosable disability 
manifested by upper back pain.  If no 
current diagnosis of disability 
manifested by upper back pain can be 
made, the examiner should so state.  If a 
disability manifested by upper back pain 
is diagnosed, the examiner should offer 
an opinion as to whether such diagnosed 
disorder is related to the veteran's 
active duty service or to any service-
connected disability. 

b)  The examiner should report all ranges 
of motion of the lower spine and report 
(in degrees) the point at which such 
motion is limited by pain.  The examiner 
should also comment, if possible, on 
whether there is any additional 
functional loss due to weakness, fatigue 
and incoordination.  Additionally, the 
examiner should report all neurological 
findings related to the service-connected 
low back disabilities to allow for 
application of old and new rating 
criteria.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
remaining issues on appeal can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



